Citation Nr: 1512771	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  09-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis), to include left diaphragmatic dysfunction with left lower lobe atelectasis.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1962 to August 1966.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of February and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a Board hearing before the undersigned in March 2011.  A transcript of the hearing has been associated with his VA claims file.


FINDINGS OF FACT

1.  The Veteran is already service-connected for pleural disease and interstitial lung disease (including fibrosis and asbestosis).

2.  The evidence of record is against a finding that the Veteran has a lung disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis) that is related to his period of active duty service.

3.  The evidence of record is against a finding that the Veteran has a lung disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis) that was caused or aggravated by his service-connected lung disabilities.


CONCLUSION OF LAW

Service connection for a lung disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis), to include left diaphragmatic dysfunction with left lower lobe atelectasis, is not warranted on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The record reflects that VA provided the Veteran with the notice required under the VCAA in letters dated in April 2006 and April 2013.  

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, post-service private treatment records, records from the Social Security Administration (SSA) pertaining to a 2003 claim, and his own lay statements and testimony.  Per the Board's instructions in prior remands, VA has also attempted to obtain SSA records pertaining to the Veteran's claim for benefits in 1980.  See the November 22, 2013 request letter to SSA.  Although the SSA has been able to provide more recent records from a subsequent 2003 claim, no records from the 1980s were identified and transferred to VA.  

In a letter dated February 1, 2014, the Veteran indicated that he lived in Lebanon, Oregon when he filed for SSA disability benefits in 1980.  In this letter, the Veteran specifically requested that VA contact the S.L.C.H. to see if that institution still held any of his treatment records.  Pursuant to the Board's July 2014 remand, VA requested such records from the S.L.C.H. in September and October 2014, but no records were available.   In a letter dated October 20, 2014, the Veteran indicated to VA that he too contacted the S.L.C.H., but was informed that the hospital only kept records for the past 10 years.  In light of these efforts and communications, the Board believes that further attempts to obtain the Veteran's prior medical records from the S.L.C.H. or the SSA would be unproductive.  Significantly, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence. 

Consistent with the Board's prior remand instructions, the Veteran was scheduled for, and appeared a VA examination in May 2013 to assess the nature and etiology of his lung disabilities.  Another VA examiner supplemented the May 2013 examination report in a September 2013 addendum.  The Board observes that the findings contained within the May 2013 examination report as supplemented by the September 2013 addendum are adequate for adjudicatory purposes.  It is clear that the examiners were aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record and supported by clinical rationale.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's lung disabilities have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In March 2011, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate his claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 
In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's lung disability claim has been consistent with said provisions.  Accordingly, the Board will address the issue on appeal below.

II.  Service connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In this connection, the Veteran asserts that his current lung disabilities were caused by in-service exposure to asbestos.  

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The M21-MR adds that where service-connection is requested for a disability involving asbestos exposure, as in this case, VA must determine whether or not service records demonstrate the veteran was exposed to asbestos during service, whether development has been accomplished sufficient to determine if the veteran was exposed to asbestos either before or after service, and whether a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Pt. IV, Subpt. ii, Ch. 2, Sec. C, Para. 9(h) (M21-1MR, IV.ii.2.C.9.h).

The Board has already awarded the Veteran service connection for pleural disease and interstitial lung disease (including fibrosis and asbestosis) as due to in-service asbestos exposure.  See the Board's April 2013 decision.  In that decision, the Board resolved all doubt in the Veteran's favor and found that the Veteran was indeed exposed to asbestos in performance of his duties while serving on U.S.S. Cabildo during his period of active duty service, and that such exposure caused his pleural and interstitial lung disease.  The issue on appeal concerns whether the Veteran has any other diagnosed lung disabilities, to include left diaphragmatic dysfunction with left lower lobe atelectasis (collapsed lung), that may be similarly service-connected.

Notably, in April 2003, the Veteran underwent right shoulder surgery for repair of his right rotator cuff.  When he awoke in the recovery room, the Veteran felt short of breath and diaphoretic.  Chest x-rays taken at the time revealed haziness and blunting of the costophrenic angle on the left.  See the May 6, 2003 treatment report of Dr. W.C.R.  Subsequently, on October 21, 2003, Dr. W.C.R. diagnosed the Veteran with a paralyzed diaphragm on the left, with pulmonary functions approximately fifty percent of normal.  More recently, the November 2008 VA examiner diagnosed the Veteran with left diaphragmatic dysfunction with left lower lobe atelectasis, with "onset approximately February 2003."  A May 2013 VA examiner confirmed that the Veteran's condition still persists.  As such, a current disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis) is demonstrated by the record.  

Neither the Veteran's pulmonologist, Dr. S.C., nor the November 2008 VA examiner were able to determine the etiology of the Veteran's diaphragm dysfunction and collapsed lung.  Although Dr. S.C. noted some possible causes in a November 6, 2003 report to include infection and nerve damage, she ultimately concluded that she was "not exactly sure what caused his left hemidiaphragmatic dysfunction."  Significantly, upon review of more recent abnormal pulmonary function test (PFT) results, the November 2008 VA examiner determined that the PFT abnormalities are likely due in part to the Veteran's paralyzed hemidiaphragm, but could not determine to what extent, if at all, the Veteran's asbestos-related disabilities contributed to his PFT abnormalities without resorting to mere speculation.  
Recognizing that the Veteran has a current lung disability other than pleural disease and interstitial lung disease-namely, left diaphragmatic dysfunction with left lower lobe atelectasis (Shedden element (1)), and that the Veteran was in fact exposed to asbestos during service (Shedden element (2)), the Board remanded the Veteran's appeal in April 2013 and September 2013 for medical opinions addressing the etiology of such disability.  

In a May 2013 opinion, VA doctor T.J.D. indicated that the Veteran's left diaphragmatic dysfunction with left lobe atelectasis was "less likely than not" incurred in or caused by his claimed in-service injury, i.e., in-service asbestos exposure.  By way of rationale, Dr. T.J.D. indicated that the disability was consistent with left phrenic nerve injury, and had acute onset in the peri-operative period in 2003 for a shoulder procedure.  In a September 2013 clarifying opinion, VA doctor I.T. reviewed Dr. T.J.D.'s findings and confirmed that it was less likely than not that the Veteran's left diaphragmatic dysfunction with left lower lobe atelectasis was related to his period of active duty service, to include conceded in-service asbestos exposure.  Dr. I.T. indicated that "there is no basis in medical fact identified" to support the Veteran's assertions of asbestos-related causation.  

No evidence of record specifically contradicts the collective findings of Dr. T.J.D. and Dr. I.T.  The Veteran's service treatment records include no breathing-related complaints.  X-rays taken of the Veteran's chest in 1963 were negative, and evaluations of the Veteran's respiratory separation upon examination in 1966 were "normal."   The Veteran did receive treatment for rapid heart rate, chest pain and shortness of breath in 1967, but a VA examination administered at the time confirmed the presence of rheumatic heart disease with aortic stenosis.  Although no symptoms were referable to his heart, x-rays taken with the 1967 examination specifically indicated that the Veteran's lungs were clear.  See the October 1967 VA examination report.  

The Board recognizes that the Veteran indicated in an August 26, 1980 statement to VA that he had previously applied for benefits from the SSA.  The Veteran has since specified at a May 2013 VA examination, as well as in a letter to the Appeals Management Center (AMC), that his SSA claim involved chest discomfort and treatment for heart problems at the time, and not problems with his lungs.  See the Veteran's May 2013 VA examiner's report, at 3; see also the Veteran's February 1, 2014 letter to the AMC (indicating that he "filed for Social Security in 1980 and the doctors discovered that I had something wrong with my heart").  As noted above, VA has nevertheless attempted to obtain these SSA records, as well as private treatment records dating from 1980 on the Veteran's behalf, but such records are indeed unavailable, and further efforts to obtain such records would amount to a futile exercise.  

The Board adds that the November 2008 VA examiner indicated that the Veteran first started having shortness of breath during his recovery from right shoulder surgery in 2003, and that the Veteran himself believed his lung problems were related to his shoulder injury.  Indeed, at the examination, the Veteran denied having problems with shortness of breath prior to his 2003 shoulder surgery.  The November 2008 VA examiner noted that prior pulmonary notes mentioned congestive heart failure as a contributing factor to his shortness of breath, but noted no prior complication involving the Veteran's lungs.  See the November 2008 VA examiner's report, at 2

The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the conclusions of the VA examiners above, but he has not done so.  See 38 U.S.C.A. § 5107(a) (stating that it is a claimant's responsibility to present and support a claim for VA benefits).  Thus, Shedden element (3), nexus or relationship, remains unsatisfied, and the Veteran's direct service-connection claim for a lung disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis), to include left diaphragmatic dysfunction with left lower lobe atelectasis, is denied.

In light of the fact that VA awarded the Veteran service connection for pleural disease and interstitial lung disease in April 2013, the Board has also explored whether service connection for left diaphragm dysfunction and atelectasis can be service-connected on a secondary basis.  See 38 C.F.R. § 3.310 (2014); Wallin v. West, 11 Vet. App. 509, 512 (1998) (In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between a service-connected disability and the current disability).  As per the Board's April 2013 remand instructions, the Veteran was informed of the evidence required to substantiate a service-connection claim on a secondary basis in an April 2013 letter, and VA examiners in April and September 2013 addressed the impact, if any, that the Veteran's service-connected asbestos-related disabilities had on the Veteran's diaphragm dysfunction and atelectasis.  

Significantly, Dr. T.J.D. determined in April 2013 that the diaphragm dysfunction and atelectasis were less likely than not due to his service-connected asbestos related interstitial lung disease.  He indicated that he found no literature to support asbestos-related lung disease as causing phrenetic nerve injury.  Although the disability persists, Dr T.J.D. also concluded that there is no evidence to suggest that the Veteran's service-connected interstitial lung disease aggravated his left diaphragmatic dysfunction with atelectasis beyond its natural progression, as the process appeared stable radiographically over the years.  Dr. I.T. similarly determined in September 2013 that the CT scan of the Veteran's chest did not identify any involvement with his asbestos-related conditions.  As such, although both a current disability and a service-connected disability exist, a connection between the two (Wallin element (3)) is not demonstrated by the record.  The Veteran's service-connection claim accordingly fails on a secondary basis as well.


ORDER

Service connection for a lung disability other than pleural disease and interstitial lung disease (including fibrosis and asbestosis), to include left diaphragmatic dysfunction with left lower lobe atelectasis is denied on both a direct and secondary basis.


____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


